


ARTICLES OF AMENDMENT

 

TO




ARTICLES OF INCORPORATION




OF




NGFC EQUITIES, INC.




Document Number P13000081579




The undersigned, being the Chief Executive Officer and Director of NGFC
Equities, Inc., a Florida corporation, hereby certifies that the following
Amendments to the Corporation’s Articles of Incorporation have been adopted by
the shareholders and the Board of Directors of the Corporation via unanimous
written action without a meeting on February 17, 2017 with each director of the
Company waiving notice of the meeting.




ARTICLE




Corporate Name




The name of this corporation is: AMERICAN RESOURCES CORPORATION (the
“Corporation”).




The amendment was adopted by the shareholders and approved by the Board of
Directors.  The number of votes cast for the amendment was sufficient for
approval.




In all other respects, the Articles of Incorporation shall remain as they were
prior to this Amendment being adopted.







Date:

February 17, 2017




NGFC EQUITIES, INC.







/s/: Mark C. Jensen

Mark C. Jensen,

Chief Executive Officer, Director









